Painter, Presiding Judge,
concurring.
{¶ 38} There they go again. The city of Cincinnati — through a department that admittedly has no procedures whatever — leads a developer down a garden path, costing the developer a lot of money. The city promises to reimburse the money and then reneges. Now, the city relies on the old “we are immune” *592excuse: “N’ya, n’ya, n’ya said the little fox, N’ya, n’ya, ya can’t catch me. N’ya, n’ya, n’ya, said the little fox. Singing merrily.” 11 But this time, they are caught.
{¶ 39} There should be no sovereign immunity. It is a relic of a past filled with kings — and knaves. We no longer have a king, though we still have enough knaves.
{¶ 40} The dissent falls for the much discredited “discretion” ruse. I thought we had put that foolishness safely to rest in McVey12 and Hacker.13 But it seems a whack-a-mole situation — the argument keeps popping up. Unfortunately, the dissent will just encourage the moles.

. Kay Kyser, The Little Red Fox, at http://www.lyricstime.corn/kay-kyser-the-little-red-foxlyrics.html.


. McVey v. Cincinnati (1995), 109 Ohio App.3d 159, 671 N.E.2d 1288.


. Hacker v. Cincinnati (1998), 130 Ohio App.3d 764, 721 N.E.2d 416.